Case: 14-13746   Date Filed: 08/28/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13746
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 5:12-cv-00674-WTH-PRL



GLOVER A. YAWN,

                                                          Petitioner-Appellant,

                               versus

FCC COLEMAN - MEDIUM WARDEN,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 28, 2015)

Before TJOFLAT, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-13746     Date Filed: 08/28/2015    Page: 2 of 4


      Glover Yawn appeals pro se the denial of his motion for relief from a

judgment dismissing his second petition for a writ of habeas corpus. See Fed. R.

Crim. P. 60(b)(6). The district court dismissed Yawn’s second petition for lack of

jurisdiction. See 28 U.S.C. §§ 2241, 2255(e). Yawn argued that he was entitled to

relief from the judgment under Descamps v. United States, 570 U.S. ____, 133 S.

Ct. 2276 (2013), and recent decisions of this Court. Because Yawn failed to

establish that extraordinary circumstances required the district court to vacate its

judgment, we affirm.

      Yawn pleaded guilty to possessing a firearm as a convicted felon, 18 U.S.C.

§ 922(g)(1), and to distributing cocaine base, 21 U.S.C. § 841(a)(1). Yawn

admitted that he had prior convictions for armed robbery, selling a controlled

substance, and selling cocaine. The district court sentenced Yawn, as an armed

career criminal, 18 U.S.C. § 924(e), and a career offender, U.S.S.G. § 4B1.1, to

188 months of imprisonment. Yawn challenged his sentence unsuccessfully on

direct appeal, United States v. Yawn, 200 Fed. App’x 970 (11th Cir. 2006), in a

motion to vacate, 28 U.S.C. § 2255, and by petition for a writ of habeas corpus, see

id. § 2241.

      We review the denial of a motion for relief for an abuse of discretion.

Jackson v. Crosby, 437 F.3d 1290, 1295 (11th Cir. 2006). To obtain relief under

Rule 60(b)(6), the movant must prove “that the circumstances are sufficiently


                                           2
              Case: 14-13746     Date Filed: 08/28/2015    Page: 3 of 4


extraordinary to warrant relief.” Cano v. Baker, 435 F.3d 1337, 1342 (11th Cir.

2006) (quoting Toole v. Baxter Healthcare Corp., 235 F.3d 1307, 1317 (11th Cir.

2000)). “[S]omething more than a ‘mere’ change in the law is necessary to provide

the grounds for Rule 60(b)(6) relief.” Ritter v. Smith, 811 F.2d 1398, 1401 (11th

Cir. 1987). The movant “must demonstrate a justification so compelling that the

district court was required to vacate its order.” Cano, 435 F.3d at 1342 (quoting

Cavaliere v. Allstate Ins. Co., 996 F.2d 1111, 1115 (11th Cir. 1993)).

      The district court did not abuse its discretion when it denied Yawn’s motion

for relief from the dismissal of his second petition for a writ of habeas corpus.

Descamps did not represent a change in the law because it was decided while

Yawn’s second petition was pending and available to challenge the validity of his

sentence. See Ritter, 811 F.2d at 1401. And Yawn failed to explain how Descamps,

which prohibits district courts from “apply[ing] the modified categorical approach

when the crime of . . . convict[ion] has a single, indivisible set of elements,” 133 S.

Ct. at 2282, affected the legality of his sentence. Yawn was convicted of armed

robbery, Fla. Stat. § 812.13, which qualifies as a violent felony because it “has as

an element the use, attempted use, or threatened use of physical force against the

person of another,” 18 U.S.C. § 924(e)(2)(B)(i). Yawn’s convictions for selling

drugs, Fla. Stat. § 893.13(1)(a), appear to qualify as “serious drug offense[s]”

because they are “offense[s] under State law, involving manufacturing,


                                           3
              Case: 14-13746     Date Filed: 08/28/2015    Page: 4 of 4


distributing, or possessing with intent to manufacture or distribute, a controlled

substance, . . . for which a maximum term of imprisonment of ten years or more is

prescribed by law,” 18 U.S.C. § 924(e)(2)(A)(ii). See United States v. Smith, 775

F.3d 1262, 1267 (11th Cir. 2014), cert. denied, 135 S. Ct. 2827 (2015). Yawn’s

arguments for relief under Bryant v. Warden, FCC Coleman-Medium, 738 F.3d

1253 (11th Cir. 2013), Mackey v. Warden, FCC Coleman-Medium, 739 F.3d 657

(11th Cir. 2014), and McKinney v. Warden, FCC Coleman-Medium, 562 Fed.

App’x 917 (11th Cir. 2014), were equally unavailing because those decisions do

not affect our precedents establishing that Yawn’s prior convictions qualify as

predicate offenses.

      We AFFIRM the denial of Yawn’s motion for relief.




                                          4